—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Irizarry, J.), imposed August 20, 1998, upon his plea of guilty, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
By knowingly, voluntarily, and intelligently waiving his right to appeal in the instant case, the defendant waived appellate review of his claim that he should have been granted youthful offender status (see, People v Brown, 265 AD2d 486). Additionally, that claim is unpreserved for appellate review (see, People v Brown, supra; People v Berry, 233 AD2d 336).
The defendant’s claim regarding his post-plea conduct, which served as the basis for the imposition of an enhanced sentence, is also unpreserved for appellate review (see, People v Miles, 268 AD2d 489). In any event, the trial court properly imposed an enhanced sentence (see, People v Miles, supra). Mangano, P. J., Ritter, Sullivan, Goldstein and Schmidt, JJ., concur.